UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2014 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-165539 TORON, INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) P.O. Box 45591-00100, Nairobi, Kenya 45591-00100 (Address of principal executive offices) (Zip Code) + (Registrant’s telephone number, including area code) 1000 de La Gauchetiere Street West – 24 th Floor, Montreal, Quebec H3B 4W5 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES [] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) [] YES [X] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 343,589,316 common shares issued and outstanding as of June 23, 2014. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 5 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II – OTHER INFORMATION 14 Item 1. Legal Proceedings 14 Item 1A.Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 15 SIGNATURE 17 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our unaudited condensed consolidated interim financial statements for the three month period ended April 30, 2014 form part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. 3 TORON, INC. AND SUBSIDIARY (An Exploration Stage Company) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS April 30, 2014 (Unaudited) Index Condensed Consolidated Balance Sheets F–1 Condensed Consolidated Statements of Operations F–2 Condensed Consolidated Statements of Cash Flows F–3 Notes to the Condensed Consolidated Financial Statements F–4 4 TORON, INC. AND SUBSIDIARY (An Exploration Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) April 30, January 31, ASSETS Current Assets Cash $1,639 $30,993 Total Assets $1,639 $ 30,993 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $129,585 $148,046 Advances 259,254 259,254 Due to related parties 53,733 46,800 Derivative liability 52,096 44,298 Convertible debt 1,807 657 Total Current Liabilities 496,475 499,055 Long-term note payable 10,891 10,891 Total Liabilities 507,366 509,946 Stockholders’ Deficit Common stock, 850,000,000 shares authorized, $0.001 par value; 343,589,316 shares issued and outstanding 343,589 343,589 Additional paid-in capital 1,431,140 1,431,140 Deficit accumulated during the development stage (53,843) (53,843) Deficit accumulated during the exploration stage (2,226,613) (2,199,839) Total Stockholders’ Deficit (505,727) (478,953) Total Liabilities and Stockholders’ Deficit $1,639 $30,993 The accompanying notes are an integral part of these condensed consolidated financial statements F-1 TORON, INC. AND SUBSIDIARY (An Exploration Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended April 30, From January 3, 2008 (Inception) to April 30, 2014 Operating Expenses General and administrative $14,567 $ 8,712 $358,033 Exploration costs – – 7,149 Impairment loss on mineral properties 1,533 – 1,727,083 Total Operating Expenses 16,100 8,712 2,092,265 Other (Income) Expenses Loss (Gain) on derivative liability 7,798 (8,767) 36,630 Gain on settlement of debt – – (5,899) Accretion of discount on convertible debt 1,149 – 38,649 Amortization of deferred financing costs – – 2,500 Interest expense 1,727 1,888 62,468 Total Other (Income) Expenses 10,674 (6,879) 134,348 Loss From Continuing Operations (26,774) (1,833) (2,226,613) Loss from Discontinued Operations – – (53,843) Net Loss $(26,774) $(1,833) $(2,280,456) Net Loss Per Share Continuing Operations $(0.00) $(0.00) Discontinued Operations $(0.00) $(0.00) Net Loss Per Share – Basic and Diluted $(0.00) $(0.00) Weighted Average Shares Outstanding – Basic and Diluted 343,589,000 231,784,000 The accompanying notes are an integral part of these condensed consolidated financial statements F-2 TORON, INC. AND SUBSIDIARY (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the three months ended April 30, From January 3, 2008 (Inception) to April 30, 2014 Cash Flows from Operating Activities Net loss $(26,774) $(1,833) $(2,280,456) Adjustments to reconcile net loss to net cash used in operating activities: Impairment loss on intangible asset, related to discontinued operations – – 6,000 Impairment loss on mineral properties 1,533 – 1,727,083 Change in fair value of derivative liability 7,798 (8,767) 36,630 Debt discount amortization and origination interest 1,150 – 91,852 Gain on settlement of debt – – (5,899) Expenses paid by related parties 5,400 5,389 66,654 Expenses paid by third parties – – 3,630 Changes in operating assets and liabilities: Accounts payable and accrued liabilities (18,461) 5,211 120,995 Net Cash Used in Operating Activities (29,354) – (233,511) Cash Flows from Investing Activities Payments to acquire mineral properties – – (160,000) Acquisition of intangible asset – – (6,000) Net Cash Used in Investing Activities – – (166,000) Cash Flows from Financing Activities Proceeds from advances – – 266,515 Due to related parties – – 1,535 Proceeds from issuance of convertible debt – – 77,500 Proceeds from the issuance of common stock, related to discontinued operations – – 55,600 Net Cash Provided by Financing Activities – – 401,150 Increase (Decrease) in Cash (29,354) – 1,639 Cash - Beginning of Period 30,993 – – Cash - End of Period $1,639 $– $1,639 Supplemental Information: Interest paid $– $– $– Income taxes paid $– $ – $– Supplemental disclosure of noncash investing and financing activities: Common stock issued for mineral properties $– $ – $1,565,550 Contribution to capital from extinguishment of derivative liabilities $– $– $79,299 Mineral claim acquisition payments made by related party on behalf of Company $1,533 $– $1,533 Common stock issued upon conversion of convertible note and accrued interest $– $ 24,700 $57,750 The accompanying notes are an integral part of these condensed consolidated financial statements F-3 TORON, INC. AND SUBSIDIARY (An Exploration Stage Company) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS April 30, 2014 (Unaudited) NOTE 1 – ORGANIZATION AND BASIS OF PRESENTATION Toron Inc. (the "Company") was incorporated in the State of Nevada on January 3, 2008. The Company was originally organized to develop and operate a web based resale business for domain names. On September 15, 2011, the Company incorporated its wholly-owned subsidiary, Toron Resources Inc. As a result, as of September 15, 2011 the Company is now engaged in the acquisition and exploration of mineral properties, and is in the Exploration Stage. These condensed consolidated financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States and are expressed in United States (US) dollars. The Company has not produced any revenue from its principal business and is an exploration stage company. Refer to Note 9 for factors affecting the Company’s ability to continue as a going concern. The balance sheet as of April 30
